Allowable Subject Matter
Claims 1-8 and 12-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-6, 19, 20, and 22, the prior art of record fails to disclose or suggest the method, particularly including, “clamping the received voltage to produce a clamped voltage; monitoring a magnitude of the auxiliary current supplied by the auxiliary winding via monitoring a magnitude of the clamped voltage; detecting an overvoltage condition with respect to the output parameter based on detecting that the magnitude of the auxiliary current as indicated by the clamped voltage reaches a predefined threshold”, in combination with all of the remaining limitations as recited in claim 1.
With respect to claims 7, 8, and 11, the prior art of record fails to disclose or suggest the apparatus, particularly including, “a drive circuit operative to: […] clamp the first voltage to a predefined threshold; monitor a magnitude of the auxiliary current supplied by the auxiliary winding via monitoring a magnitude of the clamped first voltage, the auxiliary current being a first current; and detect an overvoltage condition with respect to the power converter based on detecting that the magnitude of the auxiliary current as indicated by the clamped first voltage reaches a predefined 
With respect to claims 12-18 and 21, the prior art of record fails to disclose or suggest the apparatus, particularly including, “a drive circuit operative to […] clamp the auxiliary voltage to a predefined threshold; monitor a magnitude of an auxiliary current passing through the auxiliary winding based on monitoring of the clamped auxiliary voltage; and detect an overvoltage condition of the power converter based on detecting that the magnitude of the auxiliary current as indicated by the clamped auxiliary voltage reaches a predefined threshold”, in combination with all of the remaining limitations as recited in claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED E FINCH III/Primary Examiner, Art Unit 2838